Citation Nr: 1119639	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-13 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial extra-schedular rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to June 1957.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision in which the RO granted service connection for bilateral hearing loss and tinnitus and assigned initial 20 and 10 percent disability ratings, respectively, effective May 8, 2008.  The Veteran perfected appeals to the initial disability ratings assigned.

In an unappealed March 2010 rating decision, the RO denied entitlement to a total rating based on individual unemployability (TDIU).  Because of this, the Board need not consider entitlement to TDIU.

In an August 2010 decision, the Board denied entitlement to higher initial ratings for the Veteran's bilateral hearing loss and tinnitus, but remanded the issue described on the title page for consideration as to whether the case should be referred to the Director of the Compensation and Pension Service (CPS) for consideration of an extra-schedular rating.  The case is now before the Board for additional appellate consideration.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since grant of service connection, the Veteran's bilateral hearing loss has not been shown to be so exceptional or unusual to warrant the assignment of a higher initial rating on an extra-schedular basis, as the rating criteria adequately describe his symptomatology.



CONCLUSION OF LAW

The criteria for an initial extra-schedular rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties of Notice and Assist

Under the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), and implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), VA has specified duties to notify the claimant of what evidence would substantiate a claim for VA benefits, as well as a duty to assist the claimant in developing the claims.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims (Court) held that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a January 2009 pre-rating notice letter, the RO described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was his responsibility to ensure that any non-federal records were received by VA.  This notification would also apply to the "downstream" issues of entitlement to higher initial ratings, including on an extra-schedular basis.  The Court has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

All relevant evidence necessary for resolution of the matter decided herein has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, post-service medical records, and statements from the Veteran, his former employer, acquaintances, and his representative, on his behalf, addressing the severity of his service-connected hearing loss.  The Veteran was afforded VA examinations in April 2009 and February 2010.  The evidence of record is adequate for rating purposes as the VA examiners provided a detailed clinical evaluation and reviewed the claims file and discussed the Veteran's history and contentions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In compliance with the Board's remand instructions, a September 2009 letter informed the Veteran of the evidence needed to establish entitlement to an extra-schedular rating and VA's and his responsibilities.  In addition, the Director, CPS performed an administrative review in December 2010.  A supplemental statement of the case (SSOC) was issued in December 2010.  Thus, no further assistance is warranted.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Veteran has been accorded ample opportunity to present evidence and argument in support of the matter decided on appeal. 

II. Analysis

The Veteran and his representative contend that an extra-schedular rating is warranted because his hearing loss prevented him from performing his job duties appropriately which they assert is equivalent to "marked interference with employment."

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (0 percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  The Veteran does not have exceptional patterns of hearing impairment, so the provisions of 38 C.F.R. § 4.86(b) did not apply in this case.  Under 38 C.F.R. § 4.86, in the August 2010 decision, the Board found that the Veteran's hearing loss was no worse than Level VI in the right ear and Level V in the left ear, warranting no more than a 20 percent schedular rating.  This determination was based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  

Under 38 C.F.R. § 3.321(b)(1), in exceptional circumstances, where a schedular evaluation is found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  

The Court set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:

(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Thun v. Shinseki, 572 F.3d 1366, 1368 (Fed. Cir. 2009) (citing Thun, 22 Vet. App. at 115-16.)  Under the regulation, the Court held that the RO and the Board have the authority to deny extra-schedular consideration in any case in which they determine that the claim fails either of the first two steps of the test.  Id.

Here, the case was referred to the Director of the CPS, without making any determination with regard to step 1 or 2, who determined that the Veteran's bilateral hearing loss is appropriately evaluated as 20 percent disabling, noting that the February 2010 examiner stated that his hearing loss had no significant effects on occupation.  The Director of the CPS added that, while the evidence clearly demonstrates that the Veteran could have difficulty performing some work-related functions requiring good hearing and interaction with others and has experienced loss of past employment due to his severe hearing loss, the level of the Veteran's hearing loss does not meet the criteria necessary for a rating in excess of 20 percent.  Moreover, the evidence does not demonstrate that the Veteran is unemployable in all work settings due to his hearing loss.  

In Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009), the Court noted that, if the Director of the CPS determines that an extra-schedular rating is not warranted, such determination is reviewable by the Board.  The Board agrees with this determination.

Here, July 2008 private treatment records reflect that the Veteran had hearing loss and had applied for a "Tele Talker," an amplified phone with built-in loud ringer.  The private audiogram appeared to indicate that the Veteran's degree of hearing impairment was in line with the results of VA examinations performed in 2009 and 2010; however, it could not be used for rating purposes and a speech discrimination test was not performed as required by 38 C.F.R. § 4.85(a).

Various lay statements describe the difficulties that the Veteran has had due to his impaired hearing primarily difficulty understanding what is being said.

In two statements, his former employer indicated that the Veteran was terminated because his hearing loss affected his job performance as he could no longer operate the saw to cut the column used to assemble trophies, he had trouble taking orders over the phone and in person, and as a result he spelled names wrong and got engraving information incorrect, which in turn caused the engraver to misspell information on awards and trophies.

The April 2009 VA examiner indicated that the Veteran's hearing loss had a significant effect on occupation; and the February 2010 VA examiner indicated that it had no significant effect on occupation.  

While the Board empathizes with the Veteran's hearing problems, difficulty hearing others is the sort of problem ordinarily associated with a hearing loss disability and is already anticipated by the rating schedule and the assigned schedular rating.  The necessity of having a customer or co-worker periodically repeat statements does not denote marked inference with employment.  While his hearing problems may have affected his ability to take orders over the phone and in person, the evidence fails to show that his hearing problems prevented him from performing other job duties or from applying for positions with less reliance on his hearing acuity.  [Parenthetically, the Board notes that it is unclear what the relationship is between using a saw and the Veteran's hearing loss.].  In this regard, the record shows that the Veteran was terminated from his job at the trophy store in 2001, more than seven years prior to submitting his claim for service connection.  Even though he feels that VA should compensate him for the time period prior to 2008 by giving him a higher and/or extra-schedular rating, by law VA is prevented from awarding compensation for disabilities prior to the submission of an original application.  Although the Veteran has been receiving VA treatment at least since April 2003, it was not until five years later that he first complained of hearing loss, more than seven years after he was fired from his position at the trophy store.  Moreover, there is no indication that since 2001 the Veteran has sought other employment.

The Veteran underwent three VA audiological evaluations during the appeal period, including an August 2009 outpatient evaluation that showed no change from the April 2009 evaluation, and none of the VA audiologists have diagnosed the Veteran with any type or manifestations of hearing impairment not contemplated and covered by his current 20 percent schedular rating.  As discussed in the August 2010 Board decision, the audiological results fall within the range warranting 10 and 20 percent ratings under the rating schedule and do not meet the criteria for an exceptional hearing pattern to allow for application of the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85.  In fact, the Veteran's hearing impairment was a Level IV in the right ear and a Level V in the left ear on examination in February 2010, which would have warranted no more than a 10 percent rating.  
 
In order for an extra-schedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.  VA treatment records reflect that he was fitted for new hearing aids in August 2009 and that, when seen at a September 2009 follow-up, the Veteran indicated the he was pleased with the initial fit and performance.  Prior to that, he had received two hearing aids and special telephone equipment through a state program.  Even if the Board were to assume that the regular schedular criteria are inadequate, as the Director of the CPS noted the Veteran has not had any surgical procedures to treat his condition, nor have any been recommended.  He has not been hospitalized because of his hearing impairment nor has it markedly interfered with employment beyond that already contemplated by the assigned schedular rating.  For the reasons given above, the Board finds that this case does not present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Accordingly, entitlement to an initial extra-schedular rating in excess of 20 percent for bilateral hearing loss must be denied.


ORDER

Entitlement to an initial extra-schedular rating in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


